SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse at Foley Square, in the City of New York, on the 11th day of July, two thousand and three.
On remand from the Supreme Court of the United States, following an appeal from an order issued by the United States District Court for the District of Connecticut (Christopher F. Droney, District Judge), authorizing the involuntary medication of Aaron Gomes with antipsychotic drugs to render him competent to stand trial, and a petition for certiorari to the Supreme Court of the United States.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is VACATED and REMANDED.
This case having been remanded to this court by the Supreme Court following its decision in Sell v. United States, 539 U.S. -, 123 S.Ct. 2174, 156 L.Ed.2d 197 (2003), it is ordered that this case be remanded to the District Court for the District of Connecticut for reconsideration and application of the standards for involuntary medication to render a defendant competent to stand trial set forth in Sell, Part III. See id. at 2183-87.
For the foregoing reasons, the judgment of the district court is VACATED and REMANDED.